UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 5, 2010 Oilsands Quest Inc. (Exact name of registrant as specified in its charter) Colorado 001-32994 98-0461154 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 800, 326— 11th Avenue SW Calgary, Alberta, Canada T2R 0C5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (403)263-1623 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On November 5, 2010, Oilsands Quest Inc. (the “Company”) issued a press release announcing the closing of its previously-announced offering.The offering was upsized from the previously announced 20,780,900 common shares at US$0.45 per share and 5,760,000 flow-through common shares at US$0.50 per share, by an additional 1,360,900 flow-through common shares at US$0.50 per share.A copy of the press release is attached as Exhibit 99.1 and incorporated by reference herein. Item9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release dated November 5, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 5, 2010 Oilsands Quest Inc. (Registrant) /s/Garth Wong Name: Garth Wong Title:Chief Financial Officer EXHIBIT INDEX Exhibit No.Description 99.1Press Release dated November 5, 2010
